Citation Nr: 0511011	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation greater 50 percent for 
post-traumatic stress disorder (PTSD), prior to April 23, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1968 to April 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

A June 2004 Board decision determined that an initial 
increased evaluation of 50 percent disabling was warranted 
for the veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 50 percent disabling was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Order, the Court vacated that part of the 
Board decision that denied an increased evaluation in excess 
of 50 percent for PTSD for the period from October 25, 2000, 
to April 22, 2003, and remanded the matter for readjudication 
consistent with the Joint Motion for Partial Remand.  
Additionally, the Court dismissed the appeal as to the 
remaining issue.  

It is noted that communication from the veteran, received in 
February 2005, expresses his contention that he has "not 
been able to work a regular work week for many years now 
because of PTSD."  Inasmuch as the issue of entitlement to 
an initial rating in excess of 50 percent disabling for PTSD 
was dismissed by the Court in January 2005 and the issue of 
entitlement to unemployability has not been developed or 
certified for appellate review, these issues are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.


FINDING OF FACT

For the period from October 25, 2000, to April 22, 2003, the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 70 percent schedular evaluation 
(but no higher) for PTSD have been met for the period from 
October 25, 2000, to April 22, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in December 2003.  Although he was 
notified of the VCAA and the provisions applicable to his 
increased rating claim subsequent to the November 2001 rating 
decision, as this claim is, in essence, derivative of this 
rating decision and not based upon receipt of an application 
for benefits, the Board finds that the veteran was not 
prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The facts in this case can be distinguished 
from Pelegrini, in that VA regulations provide specific 
procedures upon receipt of a notice of disagreement and the 
Court has held that only one notice of disagreement may be 
received upon a single adjudicatory issue.  See, 38 C.F.R. 
§ 20.200 (2003); see also, Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993); Manlincon v. West, 12 Vet. App. 238 
(1999).  Here, notice for the claim involved could not have 
been provided prior to the rating decision from which the 
notice of disagreement flowed and subsequent notice and re-
adjudication after the fact would have seriously impeded the 
timing and process for perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case, during the course of his 
claim for an increased initial evaluation for PTSD .  As he 
has been kept apprised of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations sufficient for adequate determinations in June 
2001 and April 2003.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider this claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that, from 
October 25, 2000, to April 22, 2003, the severity of his 
service-connected PTSD warranted a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Board notes here that certain medical reports hereinafter 
discussed refer to GAF scores.  For information purposes, it 
should be understood that the Global Assessment of Function 
(GAF) is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 
4.130.  GAF scores ranging between 81 and 90 reflect absent 
or minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  Scores ranging 
between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240,  
242 (1995).

On October 25, 2000, VA received the veteran's request for 
service connection for PTSD.  

A June 29, 2000, private medical/social history/assessment 
evaluation report shows that the veteran essentially reported 
experiencing combat stress in Vietnam.  It was noted that, 
following separation from service, the veteran worked laying 
carpet.  He worked at a steel company for four years.  He was 
self employed laying carpet for seventeen years and, from 
1988 to the date of examination, he had been working as a 
self employed mechanic.  It was noted that he and his wife 
had been married since July 1970 and had one son (age 27).  
The present marriage was his first.  

On mental status evaluation the veteran was described as a 
large framed individual who was casually dressed and clean.  
He appeared to be his stated age.  Eye contact was good.  He 
was alert, cooperative, and oriented times four.  His 
thoughts were logical and sequential.  There was no evidence 
of hallucinations, delusions, psychosis or thought disorders.  
Cognitive functioning was in the average range.  Insight was 
fair.  Judgment for normal events was normal.  Short term 
memory was marked for forgetfulness.  Long term memory was 
adequate.  Language was described as clear, well modulated 
and with good flow.

The veteran described depressed moods that were characterized 
by feelings of helplessness and hopelessness; loss of 
interest, energy and motivation; sleep disruptions; 
nightmares; night sweats and suicidal ideation without flow.  
Affect was considered blunted.  He was on no medications.  It 
was also noted that the veteran had recurrent and intrusive 
memories of the dead, friendly fire and other combat related 
memories.  His avoidant behavior included isolation; 
depression; numbing; emotional distancing from his wife and 
child; avoidance of people and places; forgetfulness and 
emotional constriction.  The veteran's symptoms were 
considered severe. The diagnosis was PTSD with secondary 
depression.  

An August 21, 2000, private general psychiatry evaluation 
report shows that the veteran reported a history of combat 
stressors in Vietnam.  The veteran described residual mental 
and emotional aftermath of his combat related experiences.  
He reported hyperarousal symptoms consisting of bad dreams at 
night from which he awakened feeling afraid, shaking and 
sweating profusely.  He described numbing behavior, avoidant 
behavior and marital problems.  

The veteran described becoming tense, anxious, and withdrawn 
when exposed to triggering stimuli that reminded him of 
Vietnam.  He noted that his PTSD symptoms were persistent and 
intrusive in his day to day functioning to a degree that 
impaired his efficiency and effectiveness in carrying out his 
job responsibilities.  GAF was determined at 35; not 
exceeding 45 for the past 12 months.  

An April 2002 private general psychiatry evaluation report 
shows the continuation of PTSD symptoms.  He also reported 
marital problems due to his aloofness and difficulty 
maintaining social intimacy.  He remained self-employed 
either laying carpet or working as an automobile mechanic.  
The veteran noted that his PTSD symptoms persisted and were 
intrusive in his day to day functioning.  

The examiner noted that it appeared that the veteran would 
continue to experience mental, emotional and behavioral 
changes as a result of PTSD.  It was noted that he was able 
to discontinue a substance abuse pattern that he had for 
several years.  It was further noted that other aspects of 
his psychiatric condition had not moderated substantially and 
it appeared likely they would continue to persist for an 
indefinite period.  Diagnosis was PTSD, severe.  GAF was 
estimated at 35.

An April 2003 VA psychiatric examination report shows that 
the veteran never had been hospitalized for psychiatric 
symptoms nor was he in any regular treatment program.  He was 
not taking any medication.  It was noted that he stopped 
self-medicating with drugs.  He lived outside of a small town 
on a 2.7 acres of land.  He had a well for water.  He worked 
at his own home in the garages on either side of his main 
garage.  He worked 4 or 5 hours a day.  He worked 5 day a 
week.  He had no hobbies.  He enjoyed hunting and fishing.  
He handled stress mostly by isolating and withdrawing.  He 
attended church services and functions.  He attended family 
gatherings.  He had trouble falling asleep.  He had 
nightmares 2-3 times a week.  He cried to relieve his 
depression.  He had thoughts of suicide.  He noted looking 
forward to having his grandson over to the house and enjoyed 
him very much.  

On mental status examination, the veteran was described as 
casual and neat in his dress.  He was pleasant, likable and 
displayed some humor.  He was cooperative, goal oriented, and 
oriented to time, place and person.  He was able to organize 
his thoughts and express himself.  His affect revealed 
moderate tension and anxiety.  Mood was moderately depressed.  
He was not on any medication or alcohol.  There was no 
evidence of psychosis, delusions, hallucinations or 
organicity.  Intellect was average.  Memory was good.  His 
judgment was considered competent to handle any funds due 
him.  He displayed some insight.  Impression was PTSD.  GAF 
was estimated at 68.

After considering the above items of evidence, the Board must 
conclude that the criteria for a 70 percent disability 
evaluation for PTSD have been more closely approximated since 
receipt of the veteran's claim for service connection, on 
October 25, 2000, to April 22, 2003.  The medical reports 
admittedly show some fluctuation in pertinent symptomatology.  
However, it appears that the veteran's PTSD has been 
productive of suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Although his speech does not appear to be 
illogical, obscure or irrelevant as a general rule, the 
evidence clearly shows loss of short term memory, persistent 
depression, and difficulty adapting to stressful 
circumstances during the period of this appeal.  Further, 
with regard to social impairment, although the veteran has 
been married since July 1970, his avoidant behavior included 
isolation; depression; numbing; emotional distancing from his 
wife and child; avoidance of people and places; forgetfulness 
and emotional constriction.  With regard to employment, 
examiners have noted that the veteran has been self employed 
and handles stress mostly by isolating and withdrawing.  
Although all of the criteria for a 70 percent rating under 
Diagnostic Code 9411 have not been shown to be present, the 
Board believes that, from October 25, 2000, to April 22, 
2003, the overall resulting disability picture more nearly 
approximates the criteria for such a rating.  In such a case, 
the provisions of 38 C.F.R. § 4.7 mandate that such rating be 
applied.  The Board therefore finds that, resolving all 
reasonable doubt in the veteran's favor, entitlement to a 
schedular evaluation of 70 percent disabling for PTSD is 
warranted for the entire period covered by the appeal; that 
is, from October 25, 2000, to April 22, 2003. 

The Board further finds that, from October 25, 2000, to April 
22, 2003, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  Although 
there is clearly occupational and social impairment, the 
evidence does not show such impairment to be total due to 
symptoms such as gross impairment in thought processes or 
communications.  There is no showing of delusions or 
hallucinations or grossly inappropriate behavior.  The record 
also does not show that there is a persistent danger of the 
veteran hurting himself or others.  In sum, the Board finds 
that the criteria for a 100 percent schedular rating have not 
been met during the period covered by this appeal.


ORDER


Entitlement to a 70 percent schedular rating for PTSD, from 
October 25, 2000, to April 22, 2003, is warranted.  To this 
extent, the appeal is granted, subject to applicable laws and 
regulations governing monetary benefits.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


